UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 13-7596


ANTHONY MAURICE JORDAN,

                Plaintiff - Appellant,

          v.

RODRIGUEZ,   Inmate   Hearing   Officer   (IHO),   Sussex   II   State
Prison,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00193-REP)


Submitted:   February 19, 2014                Decided:   August 21, 2014


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Maurice Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony   Maurice   Jordan    appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    Jordan v. Rodriguez, No. 3:11-cv-00193-

REP (E.D. Va. Sept. 4, 2013).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                  2